DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/13/21 has been entered.
The previous claim interpretation under 35 USC 112, F has been withdrawn in view of the newly added structural limitations to the claims.  
Additionally, the previously relied on double patenting rejections have been withdrawn. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Regarding claim 13, claim 1 requires a flexible interconnecting element including a continuous band, however claim 13 further specifies that the flexible interconnecting element (e.g. the continuous band) includes a plurality of interconnecting elements arranged as a continuous flexible region. As such, it is unclear if the continuous band is hereby further defined as a continuous flexible region with a plurality of interconnecting elements, or if the limitations of claim 13 refer to a different structure than that recited in claim 1.  Clarification is required. 
Regarding claim 17, the term “the plurality of disjoint tooth clasping elements” lacks antecedent basis in the claims.  Specifically the claim does not require that the clasping elements are disjoint, and as such it is unclear if Applicant intends to state that the elements are disjoint or not.  Clarification is required.  Claim 20 is rejected based on its dependency on claim 17.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 14, 16-17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Phan et al (US 2002/0187451 A1).
Regarding claim 1, Phan et al discloses a thin shell tooth positioning appliance for adjusting positons of teeth of a patient (500, see abstract and Figs. 17-18 and [0063]) comprising; a plurality of disjoint tooth clasping elements (506; separated sections of inner layer 502) for removably engaging teeth of a patient, the tooth clasping elements including a region of the thin shell tooth positioning appliance having recesses for receiving teeth (e.g. teeth receiving cavities), the plurality of tooth clasping elements including a first tooth clasping element (e.g. distal most section of 506 encompassing distal most molars) and a second tooth clasping element (e.g. middle section of 506 encompassing premolar) that are separated by a cut away area (504) over an occlusal surface in an interproximal area that extends in a gingival direction (Fig. 17 shows sections 506 of inner layer to be completely separate from each other, including on the occlusal and gingival sides); and at least one flexible interconnecting element (508, including portions of 508 between sections of 506) formed from the thin shell that connects the tooth clasping elements (see Figs. and [0063]), the at least one flexible interconnecting element including a continuous band (e.g. arch shape of 508 forms a continuous arch shaped band) configured to follow the interdental region of the teeth of the patient (e.g. at least at the gingival rim of 508) when the appliance is worn, and wherein the band joins the plurality of tooth clasping elements (see citations above; 508 connects sections 506 by being laminated there over).  Phan further discloses wherein the tooth clasping element is configured to secure the shell appliance to multiple teeth (see full arch aligner shown in Fig. 17; per claim 4).  
Regarding claim 14, Phan et al further discloses an orthodontic appliance system for adjusting positons of teeth of a patient (see abstract, [0018], generally throughout), 
Regarding claims 17 and 20, Phan et al discloses an orthodontic appliance for adjusting positons of teeth of a patient (see Figs. 17-18, as explained above) comprising; a thin shell structure (500) formed from at least one plastic material and configured to fit over at least two of the patient’s teeth (see citations and explanation above), the structure having topographic features (e.g. decreased thickness between sections of 506) that allow for increased elongation flexure of the structure (e.g. the width of the appliance can elongate; the cavity can open wider due to the flexibility of material 508, at least to some degree), wherein the thin shell structure includes a plurality of tooth clasping elements (506, as explained above) that have recesses shaped to receive at least one tooth and a flexible arrangement (e.g. outer layer 508, as explained above) having a continuous band that joins the plurality of disjoint tooth clasping elements, the flexible arrangement configured to follow the interdental region of the teeth of the patient when the first appliance is worn by the patient (e.g. at least at the gingival rim of appliance, as explained above).  Phan further discloses wherein the topographic features allow the structure to distort when worn on the teeth and the structure is configured to apply a force on the teeth as the structure returns to an undistorted shape (implicitly due to how orthodontic aligners function, moving the teeth through stages of treatment, see citations and explanation above; per claim 20).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3, 12-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Phan et al.
  Regarding claims 2 and 15, Phan et al, in the embodiment of Figs. 17-18 as explained above, does not teach wherein the plurality of tooth clasping elements are formed integrally with the at least one flexible interconnecting element as a monolithic single piece of material as required.  
Phan et al, however, according to the embodiment of Figs. 15-16 teaches that layers of identical material can be layered to provide varying stiffness in an aligner, with the resultant device being a monolithic single piece of material, once thermoformed (see [0059]-[0062]). Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Phan according to the embodiment of Figs. 17-18, to include the monolithic single piece of material as taught in Figs. 15-16 of Phan, as such modification would merely involve the selection of a known material, which has been held to be within the skill of the ordinary artisan and ensure sufficient bonding between the layers as the same material is used.  Further, the Examiner notes that should the embodiment of Figs. 17-18 be modified as explained above, the plurality of tooth clasping elements are formed integrally with the flexible interconnecting elements (flexible arrangement) as a monolithic single piece of material as required. 
Regarding claims 12-13, Phan et al, according to the embodiment of Figs. 17-18, as explained above in regards to claim 1, discloses all the features of the claimed invention, but does not specifically teach wherein the at least one flexible interconnecting elements include a region of the appliance that has a plurality of voids passing there through or wherein the flexible interconnecting element include a plurality 
Phan et al, however, according to the embodiment of Figs. 6 and 8, teaches an aligner with an outer layer of material having a region that has a plurality of voids (110, [0050] passing there through. Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the embodiment of Figs. 17-18 to include the plurality of voids passing through an outer layer, as taught by the embodiment of Figs. 6 and 8, as such modification would provide increase flexibility to the device (see [0050] and [0064]).  It is noted that should the embodiment of Figs. 17-18 be modified with the voids as taught in Figs. 6 and 8, the flexible interconnecting elements (e.g. outer layer) would comprise a plurality of voids passing there through and thereby be formed of a plurality of flexible interconnecting elements arranged as a continuous flexible region (as best understood by the Examiner).  
Regarding claim 3, the modified embodiment of Figs. 17-18 in view of Figs. 12-13 as applied above in view of claim 2, does not teach wherein a topography of the at least one flexible interconnecting elements is different than a topography of the tooth clasping elements as required. 
Phan et al, however, according to the embodiment of Figs. 6 and 8, teaches an aligner with an outer layer of material having a region that has a plurality of voids (110, [0050] passing there through. Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the embodiment of Figs. 17-18 as modified by the embodiment of Figs. 12-13, as combined above, to include the plurality of voids passing through an outer layer, as taught by the embodiment of Figs. 6 .  
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Phan et al in view of Martz (US 4793803).
Regarding claims 5-6, Phan et al, as explained above in view of claim 1, does not teach wherein at least one of the plurality of tooth clasping elements is configured to mate with a bonded attachment secured to the teeth of the patient, or wherein at least one of the tooth clasping elements includes at least one rigid border region positioned to surround the attachment when worn as required. 
Martz, however, teaches a thin shell orthodontic appliance (see Fig. 7) comprising a thin shell (39b) with a tooth clasping element (e.g. cavity thereof), wherein the tooth clasping element is configured to mate with a bonded attachment (46b) secured to the teeth of the patient, and includes at least one rigid border region (51) positioned to surround the attachment when worn (see col 5, lines 45-54). Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Phan to include Martz’s teaching of mating with a bonded attachment and providing a rigid border region surrounding the attachment, as such modification would provide improved retention of the aligner and improved force application to the teeth. 
Response to Arguments
Applicant's arguments filed 9/13/21 have been fully considered but they are not persuasive and additionally do not address the new grounds of rejection and interpretation above necessitated by Applicant’s amendment.  Briefly, Applicant’s arguments merely allege that Phan does not teach the new limitations as amended.  However, the Examiner disagrees in view of the explanation and interpretation above.  Further, the Examiner notes that claim limitations do not specifically exclude the continuous band of the flexible interconnecting element being in the arch shape and form of the outer layer of the aligner, which follows the interdental region (at least at the bottom rim of the aligner) and joins the tooth clasping elements as required.  Therefore, Applicant’s arguments have been fully considered but are not persuasive and additionally do not address the new grounds of rejection and interpretation above necessitated by Applicant’s amendments.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO892 form.  US 4880380 teaches a similar device with tooth clasping elements and flexible interconnecting elements formed of the same material (metal).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD MORAN whose telephone number is (571)270-5349. The examiner can normally be reached Monday-Friday 7 AM-4 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWARD MORAN/Primary Examiner, Art Unit 3772